DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
New claims 28-30 recite “terminal” which is not supported in the originally filed disclosure.
New claim 34 recites “opposite terminals” which is not supported in the originally filed disclosure.

Claim Objections
Claims 28-30 are objected to because of the following informalities:
Claim 28 recites “a source via, disposed between and electrically connected the second metal layer and the first contact” and should read -- a source via, disposed between and electrically connected to the second metal layer and the first contact --.
Claim 28 recites “a first via, disposed between and electrically connected the fourth metal layer and the second metal layer” and should read -- a first via, disposed to the fourth metal layer and the second metal layer --.
Claim 29 recites “a drain via, disposed between and electrically connected the third metal layer and the second contact” and should read -- a drain via, disposed between and electrically connected to the third metal layer and the second contact --.
Claim 29 recites “a second via, disposed between and electrically connected the fifth metal layer and the third metal layer” and should read -- a second via, disposed between and electrically connected to the fifth metal layer and the third metal layer --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28-30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claims 28 and 29 each recite “terminal of the at least three semiconductor fins.”  Regarding the elected species IV (Fig. 5), the applicant’s originally filed disclosure is silent as to having terminals of the at least three semiconductor fins.  In fact, the term “terminal” does not appear in the disclosure at all.  
New claim 34 recites “two first contacts, respectively disposed on opposite terminals of the at least three semiconductor fins; and a second contact, disposed between the two first contacts, wherein the two first contacts are disposed at a first side of an active region defined by the at least three semiconductor fins, and the second contact is disposed at a second side of an active region opposite to the first side.”  Regarding the elected species IV (Fig. 5), the applicant’s originally filed disclosure is silent as to having opposite terminals of the at least three semiconductor fins.  In fact, the term “terminal” does not appear in the disclosure at all.  According to applicant’s disclosure, in Fig. 5, contacts (118) may include two first contacts (117) and a second contact (119).  However, the two first contacts (117) are not disposed at a first side of an active region (AA) defined by the at least three semiconductor fins (104), and the second contact is not disposed at a second side of the active region (AA) opposite to the first side.  The applicant discloses that the two first contacts (117), are over opposite sides of the active region (AA) and the second contact (119) is roughly somewhere over the middle of the active region (AA) or at least merely between the two first contacts (117).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New Claim 22 recites “The semiconductor device of claim,” but does not define the intended parent claim.  There is insufficient antecedent basis for the limitations of “the at least one gate via” and “the at least three semiconductor fins” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (U.S. Patent Application Publication 2018/0366592).
As insofar as Claim 22 is definite, Lu teaches in Fig. 6A and 6B wherein the at least one gate via (640) is located directly above the at least three semiconductor fins (630).
Referring to Claim 23, Lu teaches in Fig. 6A and 6B, a semiconductor device, comprising: a substrate (602), having at least three semiconductor fins (630); at least one gate structure (610), comprising a length along a first direction (from 642 to 644) and a width along a second direction (from 620 to 622), wherein the length of the at least one gate structure (610) is across the at least three semiconductor fins (630); and at least one gate via (640), disposed on and in contact with the at least one gate structure (610), wherein the at least one gate via (640) has a longitudinal axis extending along the first direction (from 642 to 644) and a horizontal axis extending along the second direction (from 620 to 622), a length of the longitudinal axis is greater than a length of the horizontal axis, and the length of the horizontal axis of the at least one gate via (640) is less than or equal to the width of the at least one gate structure (610) as shown below.

    PNG
    media_image1.png
    387
    542
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    422
    396
    media_image2.png
    Greyscale

Referring to Claim 24, Lu further teaches wherein the at least one gate via (640) is located directly above the at least three semiconductor fins (630).
Referring to Claim 27, Lu further teaches wherein the longitudinal axis of the at least one gate via (640) is located within a range of an active region defined by the at least three semiconductor fins (630).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S. Patent Application Publication 2016/0056153) in view of Jung (U.S. Patent Application Publication 2017/0098608).
Referring to Claim 31, Do teaches in Fig. 11-12C, a semiconductor device, comprising: a substrate (100), having at least three semiconductor fins (AP); a plurality of gate structures (GS2 and GS4), across the at least three semiconductor fins (AP) and extending along a first direction (D1); a first metal layer (CT2), extending along a second direction (D2) and across at least two gate structures (GS2 and GS4); and wherein the plurality of gate structures (GS2 and GS4) are electrically connected together by the first metal layer (CT2).  Do teaches the inventive concept is for logic cells (C1; par. 36, 37, 97 and 98).
Do does not show a plurality of gate vias, respectively disposed between the plurality of gate structures (GS2 and GS4) and the first metal layer (CT2), wherein the plurality of gate structures (GS2 and GS4) are electrically connected together by the 
Jung teaches a substrate (10), having semiconductor fins (F1 and F2 in AR1; par. 46, 135-140, 146 and 147; Fig. 14 and 15); a plurality of gate structures (23 and 24; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), across the semiconductor fins (F1 and F2) and extending along a first direction (D1); a first metal layer (116; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), extending along a second direction (D2) and across at least two gate structures (23 and 24); and a plurality of gate vias (302 and 303; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), respectively disposed between the plurality of gate structures (23 and 24) and the first metal layer (116), wherein the plurality of gate structures (23 and 24) are electrically connected together by the plurality of gate vias (302 and 303) and the first metal layer (116).  Jung teaches the inventive concept is for logic cells (par. 151).  Jung is nearly anticipatory but only lacks an explicit teaching of having more than the two semiconductor fins shown in the figures.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a plurality of gate vias as taught by Jung for a logic cell, between each gate structure and the first metal layer of the logic cell of Do based on its well-known suitability in the art to establish the desired envisioned electrical connections.
As insofar as Claim 34 is supported, Do further teaches two first contacts (Fig. 11, 140 to the right of GS4 and 140 to the left of GS2), respectively disposed on opposite terminals of the at least three semiconductor fins (AP); and a second contact .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application Publication 2017/0098608) in view of Do et al. (U.S. Patent Application Publication 2016/0056153) in further view of Yeh et al. (The Impact of Fin Number on Device’s Performance and Reliability in Tri-gate FinFETs).
Referring to Claim 31, Jung teaches a substrate (10), having semiconductor fins (F1 and F2 in AR1; par. 46, 135-140, 146 and 147; Fig. 14 and 15); a plurality of gate structures (23 and 24; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), across the semiconductor fins (F1 and F2) and extending along a first direction (D1); a first metal layer (116; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), extending along a second direction (D2) and across at least two gate structures (23 and 24); and a plurality of gate vias (302 and 303; Fig. 6, 7, 9, 10, 11, 12, 13 and 16), respectively disposed between the plurality of gate structures (23 and 24) and the first metal layer (116), wherein the plurality of gate structures (23 and 24) are electrically connected together by the plurality of gate vias (302 and 303) and the first metal layer (116).  Jung teaches the inventive concept is for logic cells (par. 151).  Jung is nearly anticipatory but only lacks an explicit teaching of having more than the two semiconductor fins shown in the figures.

Yeh teaches at least three semiconductor fins in Fig. 1(b), 4, 5 and 6 and the semiconductor fins provides improved reliability (Results and Discussion, page 18, left column, first full paragraph).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize at least three semiconductor fins as taught by Do for a logic cell, for the number of semiconductor fins of Jung as additional semiconductor fins provides for improved device reliability as evidenced by Yeh.

Allowable Subject Matter
Claims 1-4, 10, 11, and 21 are allowable.
Claims 25, 26, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 25, the prior art of record alone or in combination neither teaches nor makes obvious the invention further comprising a first metal layer disposed on the at least one gate via, wherein the first metal layer comprises a width along the first direction and a length along the second direction, and the length of the first metal layer is greater than the width of the at least one gate structure in combination with all of the limitations of Claim 23 and 25.
Regarding Claim 32, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein one of the plurality of gate vias comprises a longitudinal axis extending along the first direction and a horizontal axis extending along the second direction, a length of the longitudinal axis is greater than a length of the horizontal axis, and the length of the longitudinal axis is greater than a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896